11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Jesse Pando,                                   * From the 161st District
                                                 Court of Ector County,
                                                 Trial Court No. B-134,569.

Vs. No. 11-13-00143-CV                         * July 3, 2014

Adaelia Quinonez and                           * Memorandum Opinion by Willson, J.
minor daughter, S.Q.,                            (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Jesse Pando.